DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (JP 2009273308 A, the machine translation of which has been provided).
RE claim 1, Hiroaki teaches a rotor 201 (Figs.4-6), comprising:
a drive shaft 3; a first rotor core unit 110 which includes a first iron core material 110 having a through-hole 7 into which the drive shaft 3 is inserted;
a plurality of first permanent magnets 61 provided on the first iron core material 110, and 
a first reference surface (S1) (see annotated Fig.6) at which the first iron core 110 material and first permanent magnets 61 are flush;
a second rotor core unit 120 which includes a second iron core material 120 having a through-hole into which the drive shaft 3 is inserted,
a plurality of second permanent magnets 61 arranged on a side of the second iron core material 120; and
a second reference surface (S2) at which the second iron core material 120 and second permanent magnets 61 are flush,
the second rotor core unit 120 being laminated in an axial direction on the first rotor core unit 110 such that the first reference surface (S1) and the second reference surface (S2) contact each other (Fig.6), and being positioned shifted by a predetermined angle (ϴ) in the rotation direction of the first rotor core unit 110 and the drive shaft 3.

[AltContent: arrow][AltContent: textbox (S2	)][AltContent: textbox (S1)][AltContent: arrow]
    PNG
    media_image1.png
    410
    579
    media_image1.png
    Greyscale



RE claim 2/1, Hiroaki teaches the first iron core material 110 and the second iron core material 120 are each configured by laminating a plurality of rotor plates 111, 112, 121, 122, 131, 132 of the same shape (Figs.5, 6), and wherein the rotor plates 111, 121 have alignment holes 181 (181a) and the alignment holes 181a do not coincide with each other when the rotor plates are stacked together with the surface and back sides of the rotor plate oriented in opposite directions (Figs.5, 6).

RE claim 5/1, Hiroaki teaches a rotor manufacturing method, comprising: forming an iron core material 101 by laminating a plurality of rotor plates 101 having a through-hole 7 into which a drive shaft 3 is inserted; attaching permanent magnets 61 to the iron core material to form a rotor core unit 110, 120 having a reference surface (S1, S2) at which the iron core material 101 and the permanent magnets 61 are flush; and placing two of the rotor core units 110, 120 in an axial direction such that the reference surfaces (S1, S2) of the rotor core units 110, 120 lie opposite each other (annotated Fig.6 above), shifted in a circumferential direction (by angle ϴ), and causing the reference surfaces (S1, S2) of the two rotor core units 110, 120 to abut each other (Fig.6).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 3/2, the prior-art does not teach, inter alia, the rotor plates have, as the alignment holes, a first alignment hole and a second alignment hole which are located in positions at different distances from the center of the rotor plates.
RE claim 4/2, the prior-art does not teach, inter alia, the rotor plates have, as the alignment holes, a first alignment hole and a second alignment hole which are of different sizes, and wherein the first alignment hole and the second alignment hole are not in a point symmetry positional relationship in which the center of the rotor plate is the center of symmetry.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834